SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-8610 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AT&T SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: AT&T INC. 208 S. Akard, Dallas, Texas 75202 Financial Statements, Supplemental Schedule and Exhibit Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits as of December31, 2008 and 2007 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2008 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) 22 Exhibit: 23 – Consent of Independent Registered Public Accounting Firm REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AT&T Inc., Plan Administrator for AT&T Savings Plan We have audited the accompanying statements of net assets available for benefits of AT&T Savings Plan as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2008 and 2007, and the changes in its net assets available for benefits for the year ended December 31, 2008, in conformity with US generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2008, is presented for purposes of additional analysis andis not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to auditing procedures applied in our audits of the financial statements, and in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ ERNST & YOUNG LLP Dallas, Texas June 26, 1 AT&T SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (Dollars in Thousands) December 31, 2008 2007 ASSETS Investments, at fair value $ - $ 7,094,375 Participant loans 419,963 200,412 Investment in AT&T Savings Group Investment Trust - 1,458,461 Investment in AT&T Savings Plan Master Trust 15,186,020 - Investment in Cingular Wireless Savings Plan Master Trust 1,695,241 - Total Investments (See Notes 3 and 4) 17,301,224 8,753,248 Dividends and interest receivable - 36 Receivable for investments sold - 1,169 Other receivables - 30 Total Assets 17,301,224 8,754,483 LIABILITIES Overdrafts - 1,695 Administrative expenses payable - 16,607 Payable for investments purchased - 4,904 Total Liabilities - 23,206 Net assets reflecting investments at fair value 17,301,224 8,731,277 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 77,816 2,523 Net Assets Available for Benefits $ 17,397,040 $ 8,733,800 See Notes to Financial Statements. 2 AT&T SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2008 (Dollars in Thousands) Net Assets Available for Benefits, December 31, 2007 $ 8,733,800 Additions to Net Assets: Contributions: Participant contributions 631,682 Employer contributions 240,886 872,568 Investment Income (Loss): Net depreciation in fair value of investments (860,571 ) Dividends on AT&T common shares 33,426 Interest 26,540 Net loss from investment in AT&T Savings Plan Master Trust (3,408,573 ) Net income from investment in AT&T Savings Group Investment Trust 14,490 (4,194,688 ) Total Additions, net of investment loss (3,322,120 ) Deductions from Net Assets: Administrative expenses 4,195 Distributions 1,708,583 Total Deductions 1,712,778 Net decrease before transfers (5,034,898 ) Transfers from affiliated plans (See Note 1) 13,680,138 Net Assets Available for Benefits, December 31, 2008 $ 17,379,040 See Notes to Financial Statements. 3 AT&T SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (continued) (Dollars in Thousands) 1. Plan Description - The AT&T Savings Plan (Plan) was established by SBC Communications Inc. (SBC) to provide a convenient way for eligible management and certain non-management, non-collectively-bargained for employees of participating AT&T Inc. companies to save for retirement on a regular and long-term basis. In connection with the November 2005 merger of AT&T Corp., SBC changed its name to AT&T Inc. (AT&T or the Company). The following description of the Plan provides only general information. The Plan has detailed provisions covering participant eligibility, participant allotments from pay, participant withdrawals, participant loans, employer contributions and related vesting of contributions and Plan expenses. The Plan text and prospectus include complete descriptions of these and other Plan provisions. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). In 2008,AT&T amended the Plan to merge the participant account balances and assets of the following plans into the Plan: Plan Name Effective Date AT&T Retirement Savings Plan (certain assets only) March 1, 2008 AT&T Long Term Savings Plan for Management Employees May 1, 2008 AT&T Retirement Savings and Profit Sharing Plan(certain assets only) May 1, 2008 AT&T Mergers and Acquisitions Savings Plan May 1, 2008 Interwise USA LLC 401(k) Savings Plan September 2, 2008 AT&T GSI Deferred Income Plan November 1, 2008 Dobson Communications Corp 401(k) Plan(certain assets only) December 19, 2008 Cingular Wireless 401(k) Retirement Savings Plan December 31, 2008 Cingular Wireless 401(k) Savings Plan(certain assets only) December 31, On March 1, 2008, the single trust holding only the assets of the Plan became a master trust with the transfer in of certain assets from the AT&T Retirement Savings Plan (ARSP).Therefore, the AT&T Savings Plan Master Trust (AT&T Master Trust) was created effective March 1, 2008.In October 2007, AT&T established the AT&T Savings Group Investment Trust (Group Trust) to manage assets of pooled investment options between the Plan and other AT&T sponsored employee benefit plans. The Plan had a direct investment in the Group Trust through March 1, 2008, at which time the Plan’s investment in the Group Trust transferred to the AT&T Master Trust. The Bank of New York Mellon (BNY Mellon) serves as trustee for both the Group Trust and the AT&T Master Trust.Due to the mergers of the Cingular Wireless 401(k) Retirement Savings Plan and the Cingular Wireless 401(k) Savings Plan (collectively the Legacy Cingular Savings Plans), the Plan acquired an interest in the Cingular Wireless Savings Master Trust (CWMT) on December 31, 2008.State Street Bank and Trust Company (State Street) serves as trustee of the CWMT.The assets of the CWMT were transferred to the AT&T Master Trust in January 2009 (See Note 4) During 2008, participants could invest their contributions in one or more of eleven funds in 1% increments: ·AT&T Total Return Bond Fund* ·Small and Mid-Sized U.S. Stock Index Fund** ·AT&T U.S. Stock Fund* ·International Stock Index Fund** ·AT&T International Stock Fund* ·Large Cap U.S. Stock Index Fund** ·AT&T Stable Value Fund* ·AT&T Shares Fund** ·AT&T Age-Based Asset Allocation Funds (based on retirement date)** ·Fidelity BrokerageLink®** ·Total U.S. Stock Market Index Fund** *Fund option became an investment fund option of the Group Trust effective November 1, ** Fund option became an investment fund option of the AT&T Master Trust effective March 1, 2008. Participants contribute to the Plan through payroll allotments. The Company contributes to the Plan by matching the participants’ contributions based on the provisions of the Plan. Some matching contributions were participant directed through December 31, 2008 and others are made solely in the form of shares of AT&T’s common stock held in an Employee Stock Ownership Plan (ESOP) which is a separate investment account of this Plan. Effective January 1, 2007, vested Company contributions made to the Plan that are invested in the ESOP can be immediately diversified into any of the fund options above. Company contributions made to the Plan prior to December 31, 2006 can only be diversified into other fund options at varying percentages based on whether or not the participant is vested in the matching contributions. Generally, all vested amounts in the ESOP will be available for diversification into other funds by January 1, 4 AT&T SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (continued) (Dollars in Thousands) Dividends on shares in the AT&T Shares Fund and the ESOP can either be reinvested in the AT&T Shares Fund on a quarterly basis, or paid into a separate fund known as a Dividend Fund Account (DFA) for distribution at the end of the year.
